Citation Nr: 1144329	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additionally, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in April 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran was also diagnosed with an anxiety disorder and mixed personality disorder.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The issues of entitlement to service connection for an acquired psychiatric disorder and heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

During the April 2011 hearing, the Veteran indicated his desire to withdraw his appeal seeking service connection for hypertension.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In April 2011, the Veteran testified during a Travel Board Hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran's representative stated that he wished to withdraw the issue of entitlement to service connection for hypertension.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to this issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issue of entitlement service connection for hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for hypertension and it is dismissed.


ORDER

Entitlement to service connection for hypertension is dismissed.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for an acquired psychiatric disorder and heart disease.   

The Board acknowledges that, in April 2008, the Veteran was afforded a PTSD VA examination.  Upon examination, the VA examiner diagnosed the Veteran with generalized anxiety disorder.  The examiner stated that the opinion did not address the diagnosis of PTSD to determine if it was at least as likely as not related to military service, as this was not a diagnosable condition both by the examiners clinical parameters and by standardized psychological assessment performed by the psychologist.  Additionally, the examiner stated that generalized anxiety disorder was less likely than not caused or a result of military service.  The examiner further stated that the Veteran only started seeking treatment for psychiatric symptoms from the Daytona Beach VA in May 2007.  Furthermore, the examiner stated that the Veteran remained active and apparently quite productive in real estate business until that point.  Moreover, the examiner reported that there was no prior history of any psychiatric contact reported.  Lastly, the examiner stated that there were no prior records found by the examiner that would suggest in-service psychiatric symptoms that were ever reported.  However, while the VA examiner briefly discussed that the Veteran did not meet a diagnosis of PTSD, he failed to specifically comment on all of the psychiatric treatment records, which note a diagnosis of delayed onset PTSD, and the symptoms related to the disorder that were reported by the Veteran.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Therefore, the relationship between the Veterans' acquired psychiatric conditions and the Veteran's military service must be explored further.  This issue must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Therefore, an additional VA examination is needed before the Board may make an informed decision concerning this claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Also, while the Board notes that the RO has previously requested the Veteran's service personnel and treatment records, it appears that the records may be incomplete.  At the April 2011 hearing, the Veteran's representative reported that it appeared that the Veteran's service treatment records listed under another claims number (25 68 6485) were not associated with the claims file.  Accordingly, further efforts to obtain a complete copy of the Veteran's service personnel and treatment records should be made before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2) (2010).

Lastly, the record does not indicate that the RO has taken steps to confirm whether there was a fire aboard the U.S.S. Long Beach, CGN9 during March 31, 1964 to January 5, 1970.  Additionally, it has not been verified whether the U.S.S. Long Beach, CGN9 was ever located at DaNang Harbor.  This information is crucial in deciding the Veteran's claim, and as such, the Board finds that further efforts must be taken on remand to obtain these records before a decision is rendered in this case.  Specifically, the Board is interested in locating deck/ship logs, relevant daily reports, and any other service department records that may confirm the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1) The AMC should contact the service department or any other appropriate agency to obtain copies of the morning and/or daily reports, deck/ship logs, unit records, and any other information detailing the movements and operations of the U.S.S. Long Beach, CGN9, from March 31, 1964 to January 5, 1970.  Specifically, the Board is interested in whether the U.S.S. Long Beach was ever located at DaNang Harbor.  Additionally, the Board is also interested in any information confirming  that there was a fire aboard the U.S.S. Long Beach.  Efforts to retrieve this information should be documented in the record, and if these records are not available, a negative reply must be provided.

2) Make arrangements to obtain the Veteran's complete service personnel and treatment records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  Specifically, the Board is interested in whether there are service treatment records of the Veteran listed under another claims number (25 68 6485).  If these records are not available, a negative reply must be provided.

3) After the foregoing, the Veteran should be scheduled for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.

The examiner is requested to provide an opinion as to the diagnosis and etiology of any current psychiatric condition found to be present.  

If a diagnosis of PTSD is appropriate, the examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  

If the examination results in a psychiatric diagnosis other than PTSD (i.e., anxiety disorder), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury. 

Additionally, the examiner should review and discuss the Veteran's service treatment records, VA outpatient treatment records, the April 2008 VA examination report, and any other relevant information.  Specifically, the examiner should reconcile the opinion with Veteran's psychiatric treatment records that showed a diagnosis of delayed chronic PTSD.  

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If a claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


